DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the set of claims received on 01 July 2021. Claims 1-20 are currently pending.
Priority
	The current application appears to claim priority to provisional application 62/679434. The examiner would draw attention to the Miscellaneous Communication to Applicant mailed on 15 July 2021. The communication indicated that the benefit claim was improper and that the applicant has the ability to file a petition to restore the benefit of the provisional application.
Drawings
	The drawings received on 09 August 2021 are accepted by the examiner.
Claim Objections
Claim 6 is objected to because of the following informalities:
In line 2, it appears that the phrase “the proximal end of the first side member” should read “the first side member proximal end” for consistency.
In line 3, it appears that the phrase “the proximal end of the second side member” should read “the second side member proximal end” for consistency.
In line 5, it appears that the phrase “conform to shape” should read “conform to a shape.”
Claim 7 is objected to because of the following informalities:
In line 2, it appears that the phrase “the distal end of the first side member” should read “the first side member distal end” for consistency.
In line 3, it appears that the phrase “the distal end of the second side member” should read “the second side member distal end” for consistency.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: “means for connecting the surgical implant to an adjacent surgical implant” in claim 15.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-3 and 5-6 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2 recites the limitation "the proximal member" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
	Note: It appears that amending line 5 of claim 2 to read “a proximal member” would overcome this rejection. For examination purposes, claim 2 will be treated as reading as such.
Claim 5 recites the limitation "the proximal member" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Note: It appears that amending line 4 of claim 5 to read “a proximal member” would overcome this rejection. For examination purposes, claim 5 will be treated as reading as such.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,090,094. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are merely broader than the patent claims.
Claims 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-19 of U.S. Patent No. 11,090,094. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are merely broader than the patent claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mullaney et al. (U.S. Patent 8,187,308).
	Mullaney et al. disclose (as to claim 1) a surgical implant assembly (100) comprising at least one surgical implant (100) comprising a first side member (102), including at least one first opening (122d), a first side member distal end (120) and a first side member proximal end (118); a second side member (104), including at least one second opening (148b), a second side member distal end (146) and a second side member proximal end (144), the second side member disposed in opposed relation relative to the first side member (disposition as best seen in Figure 1); and, a distal member (106) including a right end (i.e. end defined by 162 interacting with 102 as best seen in Figures 1 and 8) and a left end (i.e. end defined by 162 interacting with 104 as best seen in Figures 1 and 8), interconnecting the first side member and the second side member, the right end connecting to the first side member distal end and the left end connecting to the second side member distal end (connections as best seen in Figure 1); and, a fixation device (108), the fixation device capable of being inserted through the at least one first opening and the at least one second opening (see column 4, lines 46-54, and column 6, lines 8-25), wherein (as to claim 4) the at least one first opening is disposed in opposed relation relative to and aligned with the at least one second opening (disposition and alignment as best seen in Figure 1), wherein (as to claim 12) the first side member and the second side member are non-planar (see Figures 2-7), and wherein (as to claim 13) the first side member and/or the second side member have variable widths along their lengths (see Figures 2-7) (see Figures 1-11, and column 4, line 22 – column 8, line 24).
Claims 1-9, 11-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1), or 35 U.S.C. 102(a)(2) in the instance where the priority claim to provisional application 62/679434 is proper, as being anticipated by Poelstra et al. (U.S. Patent Application Publication 2019/0038329).
Regarding claims 1-9 and 11-14, Poelstra et al. disclose (as to claim 1) a surgical implant assembly (10) comprising at least one surgical implant (100) comprising a first side member (106), including at least one first opening (103b, see Figure 1C), a first side member distal end (106a) and a first side member proximal end (106b); a second side member (108), including at least one second opening (103a, see Figure 1C), a second side member distal end (108b) and a second side member proximal end (108a), the second side member disposed in opposed relation relative to the first side member (disposition as best seen in Figure 1A); and, a distal member (i.e. distal member defined by 106a and 108b which defines 112) including a right end (i.e. end defined by 106a interacting with 106 as best seen in Figure 1A) and a left end (i.e. end defined by 108b interacting with 108 as best seen in Figure 1A), interconnecting the first side member and the second side member, the right end connecting to the first side member distal end and the left end connecting to the second side member distal end (connections as best seen in Figure 1A); and, a fixation device (120), the fixation device capable of being inserted through the at least one first opening and the at least one second opening (i.e. 120 is fully capable of being inserted through the at least one first opening and it is capable of being inserted through the at least one second opening), wherein (as to claim 2) the assembly further comprises a top member (i.e. member defining 102) and; a bottom member (i.e. member defining 104) disposed in opposed, spaced relation relative to the top member (disposition as best seen in Figure 1A), the top and bottom members are interconnected through their parameter by the first side member, the second side member, the distal member and a proximal member (i.e. member defining 110) (interconnection as best seen in Figure 1A), wherein (as to claim 3) the top member and/or the bottom member are non-planar (see Figure 1B), wherein (as to claim 4) the at least one first opening is disposed in opposed relation relative to and aligned with the at least one second opening (disposition and alignment as best seen in Figure 1C), wherein (as to claim 5) the assembly further comprises a bone plate (130) including an elongate body (132) extending between a first end portion (134) and a second end portion (136), the elongate body positioned adjacent a proximal member (i.e. member defining 110) of the surgical implant (positioning as best seen in Figures 3A and 3B), wherein (as to claim 6) the surgical implant further comprises a first curved proximal portion (i.e. portion of 106 adjacent 110) at the first side member proximal end; and, a second curved proximal portion (i.e. portion of 108 adjacent 110) at the second side member proximal end, wherein the first end and second end portions of the bone plate when positioned adjacent to the surgical implant conform to shape of the first curved proximal portion and the second curved proximal portion (conformation as best seen in Figure 3D), wherein (as to claim 7) the surgical implant has generally a trapezoidal shape (see annotated Figure below) including a first angle (see annotated Figure below) defined between the first side member distal end and the right end of the distal member, and, a second angle (see annotated Figure below) defined between the second side member distal end and the left end of the distal member, wherein (as to claim 8) the assembly further comprises a second fixation device (i.e. a second instance of 120, see Figure 3B) capable of stabilizing and compressing osseous tissue, the second fixation device fully capable of traversing a space created upon installing the surgical implant, wherein (as to claim 9) the first and second angles are equal (see annotated Figure below), wherein (as to claim 11) the first and second angles are from about 90° to about 135° (see annotated Figure below), wherein (as to claim 12) the first side member and the second side member are non-planar (see Figure 1A), wherein (as to claim 13) the first side member and the second side member have variable widths along their lengths (see Figure 1B), and wherein (as to claim 14) at least a portion of the first and second side members has a textured finish (see paragraphs 0056-0058) (see annotated Figure below, Figures 1A-4C, and paragraphs 0042-0063).
Regarding claims 16-20, Poelstra et al. disclose (as to claim 16) a method of implanting a surgical implant (100) into an osseous tissue (i.e. pelvic bone) comprising forming an opening (C) in the osseous tissue (see paragraph 0067); inserting a surgical implant (100) into the opening of the osseous tissue (see paragraph 0068), the surgical implant comprising a first side member (106), including at least one first opening (103b, see Figure 1C), a first side member distal end (106a) and a first side member proximal end (106b); a second side member (108), including at least one second opening (103a, see Figure 1C), a second side member distal end (108b) and a second side member proximal end (108a), the second side member disposed in opposed relation relative to the first side member (disposition as best seen in Figure 1A); and, a distal member (i.e. distal member defined by 106a and 108b which defines 112) including a right end (i.e. end defined by 106a interacting with 106 as best seen in Figure 1A) and a left end (i.e. end defined by 108b interacting with 108 as best seen in Figure 1A), interconnecting the first side member and the second side member, the right end connecting to the first side member distal end and the left end connecting to the second side member distal end (connections as best seen in Figure 1A); and, inserting at least one fixation device (i.e. two instances of 120) through the at least one first opening and the at least one second opening (i.e. one instance of 120 is inserted through the at least one first opening and another instance of 120 is inserted through the at least one second opening), wherein (as to claim 17) the method further comprises attaching at least one bone plate (130) to the surgical implant, the bone plate comprising an elongate body (132) extending between a first end portion (134) and a second end portion (136) (see paragraphs 0070-0071), wherein (as to claim 18) the method further comprises inserting fixation devices (120 and 120, see Figures 3A-3C) through the first and second end portions of the bone plate to anchor the bone plate to the osseous tissue (see paragraphs 0070-0071), wherein (as to claim 19) the surgical implant further comprises at least one cavity (101a and 101b) defined in the surgical implant, and wherein (as to claim 20) the method further comprises filling the at least one cavity of the surgical implant with bone growth material (see paragraphs 0068-0069) (see Figures 1A-4C, and paragraphs 0042-0072).

    PNG
    media_image1.png
    352
    430
    media_image1.png
    Greyscale

Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boriani et al. (U.S. Patent 6,159,211).
Boriani et al. disclose (as to claim 1) a surgical implant assembly (see Figures 2 and 5) comprising at least one surgical implant (10) comprising a first side member (i.e. left-most side of 12 as best seen in Figure 6), including at least one first opening (22), a first side member distal end (i.e. top-most end as best seen in Figure 6) and a first side member proximal end (i.e. bottom-most end as best seen in Figure 6); a second side member (i.e. right-most side of 12 as best seen in Figure 6), including at least one second opening (22), a second side member distal end (i.e. top-most end as best seen in Figure 6) and a second side member proximal end (i.e. bottom-most end as best seen in Figure 6), the second side member disposed in opposed relation relative to the first side member (disposition as best seen in Figure 6); and, a distal member (i.e. top-most side of 12 as best seen in Figure 6) including a right end (i.e. left-most end as best seen in Figure 6) and a left end (i.e. right-most end as best seen in Figure 6), interconnecting the first side member and the second side member, the right end connecting to the first side member distal end and the left end connecting to the second side member distal end (connections as best seen in Figure 6); and, a fixation device (42), the fixation device capable of being inserted through the at least one first opening and the at least one second opening (i.e. 42 is fully capable of being inserted through the at least one first opening and it is capable of being inserted through the at least one second opening), wherein (as to claim 15) the assembly further comprises multiple surgical implants (see Figures 2 and 5), wherein the surgical implants are stackable, each of the multiple surgical implants comprising at least one connection means (i.e. means defined by 30, 32, 34, 35 and 36) for connecting the surgical implant to an adjacent surgical implant in a stack of surgical implants (see Figures 1-16, and column 3, line 30 – column 5, line 28).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Poelstra et al. (U.S. Patent Application Publication 2019/0038329), as applied to claim 7 above.
	Poelstra et al. disclose the claimed invention except for wherein the first and second angles are different. 
However, Poelstra et al. teach a kit comprising surgical implants of various sizes (i.e. different lengths and/or widths) (see paragraph 0071). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and an obvious matter of design choice to construct the invention of Poelstra et al. with wherein the first and second angles are different in order to account for the anatomy of the implant site, since such a modification would have involved a mere change in the size of a component (i.e. a change in size of an angle). A change in size is generally recognized as being within the level of ordinary skill in the art (see In re Rose, 105 USPQ 237 (CCPA 1955)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Falahee (U.S. Patent Application Publication 2004/0034430) discloses a surgical implant assembly comprising a surgical implant comprising a first side member, a second side member, and a distal member.
White et al. (U.S. Patent Application Publication 2004/0073314) disclose a surgical implant assembly comprising a surgical implant comprising a first side member, a second side member, and a distal member.
Spangler et al. (U.S. Patent 9,687,356) disclose a surgical implant assembly comprising a surgical implant comprising a first side member, a second side member, and a distal member.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY E WAGGLE, JR whose telephone number is (571)270-7110.  The examiner can normally be reached on TEAPP: Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775